DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15,20,21,28,32,33 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Wan et al (USP 5799755).
Regarding Claims 15,28 Wan discloses a shaft changing assembly for an elevator system that comprises a first elevator shaft and a second elevator shaft (not numbered); 
cars 13 that can be moved in the first and second elevator shafts independently of one another; 
a horizontal guide rail 26 by which the first and second elevator shafts are connected, the horizontal guide rail 26 being configured to guide the cars 13 along a movement path 35 during horizontal travel during a changing process from the first elevator shaft to an end position in the second elevator shaft, 
wherein the shaft changing assembly comprises an auxiliary brake configured to generate a braking force to brake the cars during horizontal travel, wherein application of the braking force depends on a velocity profile 103 of the car undergoing horizontal travel (linear motors 50,59,60,68 read on an auxiliary brake when activated in the appropriate way; Col. 4 lines 14-40).
Regarding Claims 20,32 Wan discloses the auxiliary brake comprises a first magnetic element 50,59,60 disposed along the movement path, wherein the car 13 undergoing horizontal travel comprises a second magnetic element 68 configured to engage with the first magnetic element 50,59,60, wherein the braking force applied by the auxiliary brake increases with at least one of a velocity of the car undergoing horizontal travel or a proximity of the car undergoing horizontal travel to the end position (Col. 3 lines 10-25; Col. 4 lines 14-40).
Regarding Claims 21,33 Wan discloses the second magnetic element 68 is an armature magnet of a linear drive for driving the car undergoing horizontal travel (Col. 3 lines 10-25).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16,17,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al in view of Altenburger (USPGP 20110132693).
Regarding Claims 16,29, Wan (applied in a similar manner as to claims 15 and 28 above) discloses all features claimed, but does not explicitly teach a horizontal stop.
Altenburger discloses a carrying device for relocating a car of an elevator, comprising a horizontal stop 11.
It would have been obvious to one of ordinary skill in the art to adapt the Wan teachings with those of Altenburger, as both are directed to horizontal relocation of elevator cars between shafts, and so as to enable further control over the car as is known in the art to be desirable. 
Regarding Claim 17, Altenburger discloses a service brake 8 configured to brake the car undergoing horizontal travel.


Allowable Subject Matter
Claims 18,19,22-27,30,31,34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837